Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 16, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-01114-CV



                    IN RE RICHARD MANCUSO, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                                Probate Court
                           Galveston County, Texas
                        Trial Court Cause No. PR74132

                         MEMORANDUM OPINION

      On December 17, 2013, relator Richard Mancuso filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable
Kimberly Sullivan, presiding judge of the Probate Court of Galveston County, to
remove certain real property from the estate inventory, and that “no action be taken
to alienate those homestead rights by a forced abandonment by evicting Relator
from his own home.”

      Relator has not established his entitlement to the extraordinary remedy of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.


                                                PER CURIAM

Panel Consists of Justices McCally, Busby, and Donovan.




                                       2